Opinion oe the Oourt by
Judge Lindsay:
The second amended petition of appellees alleges that the estate of Mrs. Searcy sought to be subjected to the payment of their note is her separate estate. The answer admits that such is the fact. Section 11, article 4, chapter 41, Eevised Statutes, provides, that a married woman shall not alienate her separate estate acquired either by devise or conveyance with or without the consent of any husband she may have, unless it be a gift and then only with the consent of the donor, or his personal representative. Mrs. Searcy seems to' have acquired the estate in question by conveyance. As a married woman can not sell such estate, neither can she change it by contracting debts.. Daniel v. Robinson, 18 B. Monroe, 306.
Judgment affirmed.